Order entered March 8, 1968 unanimously modified, on the facts and in the exercise of discretion, to deny the motion to punish defendant-appellant for contempt, and as so modified the order is otherwise affirmed, without costs or disbursements to either party. It appears from this record that the defendant has made payments to his wife to the full extent of his ability. Moreover, as subsequent facts developed, the payments made exceeded the amounts to which this court reduced the alimony. Consequently, in the exercise of discretion, we modify the order to deny the application to hold this defendant in contempt. Concur—Eager, J. P., Steuer, Capozzoli, McGivern and Rabin, JJ.